                                    Case 8:19-cv-01425-DOC-KES Document 15 Filed 11/08/19 Page 1 of 4 Page ID #:110



                                       1 Marcos D. Sasso (State Bar No. 228905)
                                         sassom@ballardspahr.com
                                       2 BALLARD SPAHR LLP
                                         2029 Century Park East, Suite 800
                                       3 Los Angeles, CA 90067-2909
                                         Telephone: 424.204.4400
                                       4 Facsimile: 424.204.4350

                                       5 Attorneys for Defendant
                                          Capital One Bank (USA), N.A.
                                       6 erroneously sued as Capital One Bank
                                         (U.S.A.), N.A., assignee of HSBC Bank
                                       7 Nevada, N.A.

                                       8

                                       9                          UNITED STATES DISTRICT COURT

                                      10                         CENTRAL DISTRICT OF CALIFORNIA

                                      11                                SOUTHERN DIVISION
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                      12   ERIC HATTEBERG, an individual,         Civil Action No. 8:19-cv-01425-DOC-
    Telephone: 424.204.4400




                                                                                  KESx
       Ballard Spahr LLP




                                      13                            Plaintiffs,
                                                                                  REPLY MEMORANDUM OF
                                      14            vs.                           DEFENDANT CAPITAL ONE
                                                                                  BANK (USA), N.A.’S MOTION TO
                                      15   CAPITAL ONE BANK (U.S.A.), N.A.,       DISMISS THE COMPLAINT
                                           assignee of HSBC Bank Nevada, N.A.
                                      16                                          Date: November 25, 2109
                                                                    Defendant.
                                                                                  Time: 9:00 a.m.
                                      17
                                                                                  Courtroom: 9D
                                      18                                          Judge: Hon. David O. Carter
                                      19
                                                                                  Action Filed:
                                      20                                          Trial Date: None Set
                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                           DMEAST #39307997 v2

                                                DEFENDANT CAPITAL ONE BANK (USA), N.A. REPLY TO MOTION TO DISMISS
                                    Case 8:19-cv-01425-DOC-KES Document 15 Filed 11/08/19 Page 2 of 4 Page ID #:111



                                       1             REPLY MEMORANDUM OF POINTS AND AUTHORITIES
                                       2   I.     PRELIMINARY STATEMENT
                                       3          Plaintiff’s brief in opposition to Capital One’s motion to dismiss only serves
                                       4   to confirm that Plaintiff's Complaint is deficient and should be dismissed. Beyond
                                       5   reiterating the fatal flaws of his Complaint, Plaintiff fails to adequately address
                                       6   Capital One’s argument that his FDCPA claim fails because Capital One is not a
                                       7   debt collector as a matter of law.
                                       8          Similarly deficient is Plaintiff’s defense of his claim under the TCPA. He
                                       9   offers only the same scant and conclusory allegations concerning Capital One’s
                                      10   supposed use of an automatic telephone dialing system (“ATDS”), thus dooming his
                                      11   TCPA claim.
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                      12          Accordingly, the Complaint should be summarily dismissed with prejudice
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                      13   and without leave to amend.1
                                      14   II.    LEGAL ARGUMENT
                                      15          A.      Plaintiff’s Defense of His Defective FDCPA Claim is Misplaced.
                                      16          As explained in Capital One’s opening memorandum, Plaintiff’s FDCPA
                                      17   claim fails as a matter of law because Capital One is a creditor, not a debt collector,
                                      18   and therefore the FDCPA does not apply. See Capital One Mem. at pp. 2-4.
                                      19          Plaintiff’s opposition does not adequately address this flaw. Rather, Plaintiff
                                      20   claims that his use of the phrase “debt collector” and “servicer” throughout his
                                      21   Complaint, and vague references to third party investment into the company,
                                      22   somehow subjects Capital One to the prohibitions of FDCPA. However, that is not
                                      23   the law, and no amendment to Plaintiff’s Complaint can cure this defect. See Pl. Br.
                                      24   at pp. 5-15, Plaintiff has not alleged, and cannot allege, any facts suggesting that
                                      25   Capital One is a debt collector subject to the FDCPA. As a result, the FDCPA claim
                                      26
                                           1
                                      27            Indeed, because Plaintiff offers no justification for his FDCPA claim whatsoever, Capital
                                                    One should be entitled to attorneys' fees pursuant to 15 U.S.C. § 1692k(a)(3) for Plaintiff's
                                      28            bad faith claim.
                                           DMEAST #39307997 v2                                 1
                                               DEFENDANT CAPITAL ONE BANK (USA), N.A. REPLY TO MOTION TO DISMISS
                                    Case 8:19-cv-01425-DOC-KES Document 15 Filed 11/08/19 Page 3 of 4 Page ID #:112



                                       1   fails as a matter of law and Plaintiff’s claim should be dismissed with prejudice. 15
                                       2   U.S.C. § 1692(a)(6); see, e.g., Smith v. Capital One Fin. Corp., No. C 11-03425,
                                       3   2012 U.S. Dist. LEXIS 66445 at *6-8 (C.D. Cal. May 11, 2012) (dismissing
                                       4   FDCPA claim with prejudice).
                                       5            B.           Plaintiff Has Not Sufficiently Alleged Use of an ATDS.
                                       6            While Plaintiff argues that he has adequately alleged the use of an ATDS by
                                       7   Capital One, see Pl. Br. at pp. 16-18, the allegations set forth in the Complaint are
                                       8   anything but adequate. To the contrary, Plaintiff's generic and conclusory
                                       9   allegations regarding the use of an ATDS are precisely the type rejected by the
                                      10   courts. See Capital One Mem. At p. 5 (citing cases).
                                      11            Here, unlike in the cases cited by Plaintiff, the Complaint does not
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                      12   sufficiently detail the content of Defendant's calls with or messages to Plaintiff, or
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                      13   even explain if all such calls and/or messages were the same. Nor does Plaintiff
                                      14   otherwise “explain why or how Plaintiff knows that an ATDS was used.” Aikens v.
                                      15   Synchrony Fin. d/b/a Synchrony Bank, No. 15-10058, 2015 U.S. Dist. LEXIS
                                      16   115467, at *3 (E.D. Mich. July 31, 2015) report and recommendation adopted, 2015
                                      17   U.S. Dist. LEXIS 115023, at *1 (E.D. Mich. Aug. 31, 2015). Absent such
                                      18   allegations, the Court should dismiss Plaintiff's claim as improperly pled. See, e.g.,
                                      19   Padilla v. Whetstone Partners, LLC, No. 14-21079-CIV, 2014 U.S. Dist. LEXIS
                                      20   95308, at *5-6 (S.D. Fla. July 14, 2014) (dismissing plaintiff's TCPA claim because
                                      21   plaintiff “d[id] not elaborate on the content of the pre-recorded message . . . [or]
                                      22   whether there was a pause upon his answering the call . . . [or] the content of the
                                      23   pre-recorded messages . . . or any other fact that would support his conclusory
                                      24   allegation that he received calls from an automatic telephone dialing system”).
                                      25

                                      26

                                      27

                                      28
                                           DMEAST #39307997 v2                2
                                                DEFENDANT CAPITAL ONE BANK (USA), N.A. REPLY TO MOTION TO DISMISS
                                    Case 8:19-cv-01425-DOC-KES Document 15 Filed 11/08/19 Page 4 of 4 Page ID #:113



                                       1   III.     CONCLUSION
                                       2            For all of the foregoing reasons as well as those stated in its opening paper,
                                       3   Capital One respectfully requests Plaintiff’s Complaint be dismissed with prejudice.
                                       4   DATED: November 8, 2019                        BALLARD SPAHR LLP
                                       5                                                  /s/ Marcos D. Sasso
                                                                                            Marcos D. Sasso
                                       6
                                                                                          Attorneys for Defendant
                                       7                                                  Capital One Bank (USA), N.A.
                                       8

                                       9
                                      10

                                      11
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                      12
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                      13

                                      14

                                      15

                                      16

                                      17

                                      18
                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                           DMEAST #39307997 v2                  3
                                                  DEFENDANT CAPITAL ONE BANK (USA), N.A. REPLY TO MOTION TO DISMISS
